DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/13/22.
Claims 1-9 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/6/22 and 4/13/22 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 20160327383 A1), in view of Gill (U.S. Pub. No. 7424387 B1).

Regarding to claim 1 and 6:

1. Becker teach a method for guiding placement of a vehicle service external fixture relative to a vehicle undergoing service or inspection, comprising:
repositioning the vehicle service system support structure relative to said vehicle to a new position, (Becker [0150] FIG. 13B-13E [0151] the mobile platform 200 now wants to move to a new position to make additional measurements. [0217] A 2D camera or a 3D camera attached to a mobile measuring device 3010C may also be used to determine the identity of the object 1202 and measurements to be performed, as illustrated in FIG. 30. In some cases, an object 1202 is relative large so that the 3D mobile measuring device will have to move between images obtained with the 2D camera or 3D camera. To assist in recognizing the amount of movement of the 3D mobile measuring system 3010C in relation to the object 1202, markers 3040 may be attached to the object 1202. Alternatively or additionally, markers 3042 may be located off the object 1202 but within view of the 2D camera or 3D camera on the mobile measuring device 3010C. Alternatively or additionally, an aide may be used to track movement of the mobile measuring system 3010C as it captures images with a 2D camera or 3D camera. In an embodiment, the aide is a mobile laser tracker system 1310. The laser tracker may measure three or more retroreflector targets 3050 or at least one six-DOF target. Other types of aides, as discussed herein above in reference to FIG. 28A and FIG. 28B may be used in place of the mobile laser tracker system 1310) said new position located outside of an external fixture placement region, (Becker [0117] a preliminary step in the methods described below is to obtain a common frame of reference [outside of an external fixture placement region] for the scanner 210 and six-DOF tracker target assembly 710. Such a preliminary step may be carried out at the manufacturer's factory or by the operator by performing procedures prescribed by the manufacturer. The common frame of reference can be obtained, for example, by viewing common features with the scanner 210 and camera assembly 710, and then performing a least-squares optimization procedure to match the observed features) while maintaining at least one of said observed optical targets within a field of view of said camera module; (Becker [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a six-DOF tracker target assembly. A six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is also possible for measurements to be made with the tactile probe 718 on the six-DOF tracker target assembly 710)
identifying said new position of said vehicle service system support structure within said vehicle reference frame from an image of said at least one optical target maintained within said camera module field of vision; (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0136] In a first method of registration, which uses natural features, the cameras 1853A, 1853B image a region 1820 of the object. In the example shown, detailed features 1806, 1807, and 1808 are imaged by the cameras 1853A, 1853B. Using triangulation, a processor in the system use the images of the cameras 1853A, 1853B find the 3D coordinates of these detailed features in the frame of reference of the scanner 210. As explained herein above, such triangulation requires a baseline distance between the camera 1853A and 1853B and the relative orientation of these cameras relative to the baseline. Because the 3D coordinates of the detailed features captured by the cameras 1853A, 1853B cover an area of the object 1801, rather than just a line, it may be possible to match the features in 2D, thereby determining the coordinate transformation required to place the first line of light 1810 and the second line of light 1812 in the same frame of reference. Some natural features such as the point of intersection of three planes 1809 in FIG. 11A have an unambiguous position in 3D space. Such features are relatively easy to match in multiple camera images and hence are particularly useful in registering images based on natural targets)
identifying, in said vehicle reference frame, (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0136] In a first method of registration, which uses natural features, the cameras 1853A, 1853B image a region 1820 of the object. In the example shown, detailed features 1806, 1807, and 1808 are imaged by the cameras 1853A, 1853B. Using triangulation, a processor in the system use the images of the cameras 1853A, 1853B find the 3D coordinates of these detailed features in the frame of reference of the scanner 210. As explained herein above, such triangulation requires a baseline distance between the camera 1853A and 1853B and the relative orientation of these cameras relative to the baseline. Because the 3D coordinates of the detailed features captured by the cameras 1853A, 1853B cover an area of the object 1801, rather than just a line, it may be possible to match the features in 2D, thereby determining the coordinate transformation required to place the first line of light 1810 and the second line of light 1812 in the same frame of reference. Some natural features such as the point of intersection of three planes 1809 in FIG. 11A have an unambiguous position in 3D space. Such features are relatively easy to match in multiple camera images and hence are particularly useful in registering images based on natural targets) a placement location relative to the vehicle for said external fixture, (Becker [0219] The inspection plan 2850 of FIG. 29 includes at least the elements of the geometrical feature characteristics 2800 described in regard to FIG. 28A, which is to say that the inspection plan 2850 includes at least at a geometrical description 2810 of the object to be measured and measurement steps 2820 corresponding to the geometrical description 2810. In addition, if the mobile 3D measurement device makes a measurement at more than one pose, which is to say at more than one position or more than one orientation relative to the object 1202, then in some cases it is also important to determine the pose of the 3D measuring device in relation to the object 1202. The inspection plan 2850 therefore may also include a method for determining the poses of the 3D measuring device 2924) said placement location within said external fixture placement region; and (Becker FIG. 30-33 shows placement of vehicle service fixture 3010 is acquired by images from 1310 laser scan image. Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202)
directing an operator to position said external fixture at said identified placement location. (Becker [0176] one possibility would be to have a camera on the mobile measuring system stream camera images [directing] over a wireless network to an operator at a remote terminal. The operator might control the movement of the mobile measuring system with a control such has a joystick [using image because para [0184]])

Becker do not explicitly teach positioning a vehicle service system support structure having at least one camera module at an initial location within a vehicle service area; establishing a location of said initial location within a vehicle reference frame using images of optical targets secured to the vehicle captured by a camera module disposed on said vehicle service system support structure;

However Gill teach positioning a vehicle service system support structure (Gill col. 4 line 18-19 FIG. 1, there is illustrated a system 10 for positioning a fixture 19 relative to a host vehicle 13) having at least one camera module at an initial location within a vehicle service area; (Gill col. 5 line 21-23 FIG. 1 the auxiliary camera in module 113 then provides images of the targets of front and/or back wheels on its side of vehicle 13)

establishing a location of said initial location within a vehicle reference frame using images of optical targets secured to the vehicle captured by a camera module disposed on said vehicle service system support structure; (Gill col. 5 line 19-39 FIG. 1 the remote sensor module 113 is attached to either end of the fixture 19. The auxiliary camera in module 113 then provides images of the targets of front and/or back wheels on its side of vehicle 13, and the computer in the aligner system 100 determines the positions of the front target and/or both front and rear targets on its side. This position determination is relative to the auxiliary camera's coordinate system. With the aligner already having the positions and orientations of the targets in the aligner's coordinate system, it is possible to derive similar data from images from the remote module's camera and then determine the position and orientation of the auxiliary camera's coordinate system in relation to the coordinate system of the aligner system 100. If the orientation of the auxiliary camera (in remote module 113) is known with respect to the fixture 19 (and the adjustment element 17), then it is also possible to determine the position of the fixture 19 with respect to the aligner's coordinate system. Using this information enables the aligning of the fixture 19 relative to various measured parameters associated with the vehicle 13)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Gill in video/camera technology. One would be motivated to do so, to incorporate positioning a vehicle service system support structure having at least one camera module at an initial location within a vehicle service area; establishing a location of said initial location within a vehicle reference frame using images of optical targets secured to the vehicle captured by a camera module disposed on said vehicle service system support structure. This functionality will improve user experience.

Regarding to claim 2:

2. Becker teach the method of Claim 1 wherein identifying said placement location for said external fixture includes projecting visible indicia along an axis oriented to intersect a surface of said external fixture when said external fixture is positioned at said identified placement location. (Becker [0108] FIG. 6A the source pattern of light might also be a slide pattern, for example, a chrome-on-glass slide, which might have a single pattern or multiple patterns, the slides moved in and out of position as needed. Additional retroreflectors, such as retroreflector 2511, may be added to the first retroreflector 2510 to enable the laser tracker to track the six-DOF scanner from a variety of directions, thereby giving greater flexibility in the directions to which light may be projected by the six-DOF projector 2500. Becker [0109] hence the three dimensional coordinates of each point 2526 along the line of light emitted by scanner light source 2520 is known relative to the local frame of reference of the six-DOF scanner 2500. The six degrees of freedom of the six-DOF scanner are known by the six-DOF laser tracker using the methods described in patent '758. From the six degrees of freedom, the three dimensional coordinates of the scanned line of light may be found in the tracker frame of reference, which in turn may be converted into the frame of reference of the workpiece 2528 through the measurement by the laser tracker of three points on the workpiece, for example. [0110] If the six-DOF scanner 2500 is moved by the end effector 205 of the mobile measurement platform 200, a line of laser light [visible indicia] emitted by the scanner light source 2520 may be moved in such a way as to “paint” the surface of the workpiece 2528, thereby obtaining the three dimensional coordinates for the entire surface)

Regarding to claim 3 and 8:

3. Becker teach the method of Claim 2 wherein said projected visible indicia presents either a line or a boundary for alignment of said external fixture at said identified placement location. (Becker [0114] The six-DOF tracker target assembly 710 cooperates with a laser [visible indicia] tracker 4010 to determine six degrees of freedom of the assembly 710. The six degrees of freedom include three translational degrees of freedom (e.g., x, y, z), which the tracker determines as explained herein above with reference to FIG. 6B. The tracker also determines three orientational degrees of freedom (e.g., pitch, roll, and yaw angles) through cooperative action with the six-DOF tracker target assembly 710. Such a six-DOF tracker target assembly may any of a variety of types, for example, as described in the patents '758, '983, '809, and patent application '525, all which are incorporated by reference herein above. By measuring the six degrees of freedom of the connected six-DOF accessory 710 and scanner 210, the tracker can track the position and orientation of the scanner 210 relative to the object, thereby enabling relatively simple and accurate registration of multiple line scans or area scans. In an embodiment, a probe tip 718 is attached to a probe coupler 719. The tracker determines the 3D coordinates of the probe tip 718 based on the measured six degrees of freedom)

Regarding to claim 4 and 9:

4. Becker teach the method of Claim 1 wherein identifying said placement location for said external fixture includes projecting visible indicia along an axis oriented to intersect a floor surface corresponding to said identified placement location. (Becker [0235] FIG. 35, an automated 3D measurement is established and performed based on a measurement of a first region of an object 1202 followed by determination of measured geometrical values and a comparison of these values to nominal values of geometrical quantities. In an embodiment, a mobile 3D measurement system 3010 includes motorized robotic arm attached to a 3D measuring device and to a motorized base. In an embodiment, the 3D measuring device is a triangulation scanner, which might be an area scanner such as the scanner 1500 or a laser [visible indicia] line scanner such as the scanner 200)

Regarding to claim 5:

5. Becker teach the method of Claim 1 Becker do not explicitly teach wherein said external fixture placement region is located in front of said vehicle.

However Gill teach wherein said external fixture placement region is located in front of said vehicle. (Gill col. 4 line 18-19 FIG. 4B, there is illustrated a system 10 for positioning a fixture 19 relative to a host vehicle 13)

Regarding to claim 7:

7. Becker teach the method of Claim 6 wherein determining said placement location for said external fixture includes projecting visible indicia along an axis oriented to align with said external fixture when said external fixture is positioned at said determined placement location. (Becker FIG. 30-33 shows placement of vehicle service fixture 3010 is acquired by images from 1310 laser [visible indicia] scan image. Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482